                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DANIEL GUERRERO, on behalf of
himself and all others similarly
situated,

               Plaintiff,

v.                                                    Case No. 18-4072-DDC-TJJ

FIRST NATIONAL COLLECTION
BUREAU, INC., ET AL.,

            Defendants.
___________________________________

                                MEMORANDUM AND ORDER

       On July 17, 2019, Magistrate Judge Teresa J. James issued a Notice and Order to Show

Cause (Doc. 42) ordering plaintiff to show cause in writing to the court, on or before August 2,

2019, why the court should not dismiss this case without prejudice for lack of prosecution. The

Clerk of Court served plaintiff with the Notice and Order to Show Cause by certified mail and

regular mail. See Docket Entry for Doc. 42. Plaintiff has not responded to the court’s Order.

And the time for doing so has expired.

       Under Fed. R. Civ. P. 41(b) and D. Kan. Rule 41.1, the court may dismiss an action

where a party fails to prosecute the case or comply with the court’s orders and rules. Here,

plaintiff has failed to prosecute the case and has failed to comply with the court’s orders in

several ways—as Judge James described in her Notice and Order to Show Cause. See Doc. 42 at

2. And now, plaintiff has failed to comply with the court’s Notice and Order to Show Cause

because he has not responded to the court’s Order to show cause in writing to the court why it

should not dismiss the case without prejudice for lack of prosecution. For these reasons, the
court dismisses plaintiff’s case without prejudice under Fed. R. Civ. P. 41(b) for failure to

prosecute.

       IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed without

prejudice under Fed. R. Civ. P. 41(b) because plaintiff has failed to prosecute the case.

       Dated this 7th day of August, 2019, at Topeka, Kansas.

                                                      s/ Daniel D. Crabtree ____
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 2
